UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7388


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIS MARK HAYNES,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:98-cr-00520-PJM-1)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willis Mark Haynes, Appellant Pro Se. James Andrew Crowell, IV,
Deborah A. Johnston, Sujit Raman, Assistant United States
Attorneys, Greenbelt, Maryland; Sandra Wilkinson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Willis Mark Haynes appeals the district court’s text order

denying his postjudgment motion to dismiss the indictment.                We

have    reviewed   the   record     and   find   no   reversible     error.

Accordingly, we affirm.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this   court   and   argument    would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     2